Exhibit 10.1

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) to the Employment Agreement, by and between
Motorola Solutions, Inc. (f/k/a/ Motorola, Inc.) (“Motorola” or the “Company”)
and Gregory Q. Brown (the “Executive”) dated August 27, 2008, as amended on
December 15, 2008 and May 28, 2010 (the “Employment Agreement”), is effective as
of March 10, 2014. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Employment Agreement.

1. The name Motorola, Inc. was changed to Motorola Solutions, Inc. on January 4,
2011. All references in the Employment Agreement to “Motorola” or “Motorola,
Inc.” shall be deemed to be references to Motorola Solutions, Inc.

2. Section 3(b)(ii)(A) of the Employment Agreement is hereby amended by
replacing the reference to “220%” with “150%”.

3. Section 8 of the Employment Agreement (titled “Certain Additional Payments by
the Company” and relating solely to a gross-up tax payment for golden parachute
taxes) is hereby amended and restated in its entirety as set forth below:

8. Limitation on Payments Under Certain Circumstances.

(a) In the event of a Change of Control as defined in Section 5(f) of this
Agreement, and KPMG LLP, or such other nationally recognized accounting firm as
may be selected by the Company, that is reasonably acceptable to the Executive,
prior to a Change of Control (the “Accounting Firm”) shall determine that
receipt of all Payments would subject the Executive to the Excise Tax, the
Accounting Firm shall determine whether to reduce any of the Payments paid or
payable pursuant to this Agreement (the “Agreement Payments”) so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The Agreement Payments shall be so reduced only if the Accounting Firm
determines that the Executive would have a greater Net After-Tax Amount of
aggregate Payments if the Agreement Payments were so reduced. If the Accounting
Firm determines that the Executive would not have a greater Net After-Tax Amount
of aggregate Payments if the Agreement Payments were so reduced, the Executive
shall receive all Agreement Payments to which the Executive is entitled
hereunder.

(b) If the Accounting Firm determines that the aggregate Agreement Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 8 shall be binding
upon the Company and the Executive and shall be made as soon as reasonably
practicable and in no event later than 5 days following the Date of Termination.
For purposes of reducing the Agreement Payments so that the Parachute Value of
all Payments, in the aggregate, equals the Safe Harbor Amount, only amounts
payable under this Agreement (and no other Payments) shall be reduced. The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits under the following sections of this
Agreement in the following order: (i) any severance payment that is based on a
multiple of Annual Base Salary and/or Target Bonus; (ii) any amount of a
pro-rata Annual Bonus based on actual performance that is treated as a Payment;
(iii) amounts of any medical premiums paid on behalf of the Executive;



--------------------------------------------------------------------------------

(iv) the acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value (as reported then or most recently beforehand
for the New York Stock Exchange-Composite Transactions in the Wall Street
Journal at www.online.wsj.com) of the Common Stock subject to the award,
provided that such stock options are not permitted to be valued under Treasury
Regulation Section 1.280G-1 Q/A – 24(c); (v) any equity awards accelerated or
otherwise valued at full value, provided that such equity awards are not
permitted to be valued under Treasury Regulation Section 1.280G-1 Q/A – 24(c);
(vi) the acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value (as reported then or most recently beforehand
for the New York Stock Exchange-Composite Transactions in the Wall Street
Journal at www.online.wsj.com) of the Common Stock subject to the award and
other equity awards, provided that such stock options and other equity awards
are permitted to be valued under Treasury Regulation Section 1.280G-1 Q/A –
24(c); and (vii) the acceleration of vesting of all other stock options and
equity awards; provided that with each category the reduction shall be done on a
basis resulting in the highest amount retained by the Executive; and provided,
further, that to the extent permitted by Section 409A of the Code and Sections
280G and 4999 of the Code, if a different reduction procedure would be permitted
without violating Section 409A of the Code or losing the benefit of the
reduction under Sections 280G and 4999 of the Code, the Executive may designate
a different order of reduction, with such designation being made by the
Executive in a written notice sent to the Company not later than twenty
(20) days after the later of the Executive’s Date of Termination and the date
that the Executive receives the above determination from the Accountants. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Section 8 Underpayment”), in each case, consistent with the
calculation of the Safe Harbor Amount hereunder. In the event that, based upon a
final and non-appealable tax deficiency (or denial of tax refund) by the
Internal Revenue Service assessed against either the Company or the Executive,
an Overpayment has been made, the Executive shall pay promptly (and in no event
later than 60 days following the date on which the Overpayment is so determined)
any such Overpayment to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2)(B) of the
Code; provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that a
Section 8 Underpayment has occurred, any such Section 8 Underpayment shall be
paid promptly (and in no event later than 60 days following the date on which
notice of the Section 8 Underpayment determination is given to the Executive) by
the Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(B) of the Code.



--------------------------------------------------------------------------------

(d) Definitions. The following terms shall have the following meanings for
purposes of this Section 8.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) “Net After-Tax Amount” of a Payment shall mean the Parachute Value of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and applicable state and local law, determined
by applying the highest marginal rates that may be applicable to an individual’s
taxable income under such applicable law for the taxable year in which the
Payment is made.

(iii) “Parachute Value” of a Payment shall mean the present value as of the date
of the Change of Control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2).

(iv) “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(v) “Safe Harbor Amount” means the maximum Parachute Value of all Payments that
the Executive can receive without any Payments being subject to the Excise Tax.

4. Except as expressly amended by this Amendment, all terms and conditions of
the Employment Agreement remain in full force and effect and are unmodified
hereby, and, without limiting the foregoing provisions of this Amendment, all
references to “this Agreement” in the Employment Agreement shall also refer to
this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Amendment to be
executed as of the day and year first above written.

 

GREGORY Q. BROWN

/s/ Gregory Q. Brown

MOTOROLA SOLUTIONS, INC.

/s/ Kenneth C. Dahlberg

Name:   Kenneth C. Dahlberg Title:   Chairman, Compensation   and Leadership
Committee